Citation Nr: 0630934	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lower back disorder 
with degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 1995 by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which determined that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for a low back disability with 
degenerative joint disease of the left hip.  

In June 1998, the Board confirmed the RO's decision and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court).  In February 1999, 
the Veterans Claims Court vacated the Board's decision and 
remanded for further proceedings.

In September 1999, the Board reopened the veteran's claim, 
but denied on the basis that it was not well-grounded.  In 
January 2001, the Veterans Claims Court noted that new 
legislation had been enacted subsequent to the Board's 
decision and remanded the claim to afford the Board an 
opportunity to readjudicate in accordance with the new 
legislation.  The Board then remanded the case to RO in 
August 2001 and again in October 2003.  

In October 2005, the Board again denied the claim on the 
basis that the evidence did not show that the veteran had 
actually sustained a fall while on active duty.  He appealed 
that decision to the Veterans Claims Court, which vacated the 
decision and again remanded it to the Board for further 
Reasons and Bases.  Given the apparent guidance from the 
Veterans Claims Court and the Joint Motion to Remand, the 
Board will grant the veteran's claim at this time.  

On a final procedural note, while the veteran was informed by 
the Board on August 29, 2006, that he had an additional 90 
days to submit additional evidence, given the favorable 
decision below, the veteran will not be prejudiced by 
proceeding to the merits of the claim at this time.


FINDINGS OF FACT

1. The veteran claims that he injured his low back and left 
hip while on active duty in 1958.

2.  The veteran's service medical records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  

3.  Service morning reports reflect that the veteran was on 
the medical sick list for 11 days in March 1958.

4.  A fellow soldier filed an affidavit certifying that he 
recalled seeing the veteran in bed with both legs in traction 
convalescing from an injury at the U.S. Army Hospital in Fort 
Benning, Georgia, during the relevant time frame.  The 
veteran's sister stated that the veteran was disabled when he 
returned home from the Army.

5.  Private medical opinions establish a medical nexus 
between the veteran's claimed in-service injury and current 
diagnosis of degenerative joint disease of the left hip.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a lower back 
disorder with degenerative joint disease of the left hip was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records were destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  

This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In addition, the Board is directed to 
explain its findings and conclusions and consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran maintains that he injured his low back and left 
hip in March 1958 when he fell 30-40 feet from a tower.  At a 
personal hearing, he testified that he was rendered 
unconscious from the fall and woke up with weights on both of 
his legs.  While the veteran's service medical records have 
been destroyed, service morning reports reflect that he was 
on the medical sick list for eleven days during this time 
frame, but do not provide a reason for the hospitalization.  

In support of his claim, the veteran submitted an affidavit 
from a fellow soldier that he saw the veteran in bed with 
both legs in traction convalescing from an injury. Similarly, 
an affidavit from the veteran's sister dated in November 1992 
is to the effect that the veteran was disabled when he got 
home from the Army.

The veteran testified at another hearing held at the RO in 
December 1996 that he was hospitalized after service for what 
had been described as a work accident, which involved him 
slipping and falling from a wagon which was only one foot 
high.  He stated that this post-service accident caused the 
condition which had been incurred in service to get worse.  
He said that he waited until 1990 to file a claim for VA 
benefits because he did not know the laws.

Post-service medical evidence shows that the veteran was 
hospitalized in April 1959, some 8 months after military 
discharge, with complaints of pain in the pelvic region due 
to a work-related sprain.  In 1988, the veteran was treated 
for back pain.  Additional private medical evidence reflects 
treatment since January 1988 for a low back condition 
characterized as being "caused by post-traumatic 
condition."  

In a September 1990 VA examination, the veteran reported 
having back and hip pain since his injuries in service.  A 
September 1995 CT scan showed an old sub-capital fracture 
involving the left femoral neck with associated secondary 
degenerative joint disease.  

In a November 1997 letter, the veteran's private physician 
opined that the veteran's problems were consistent from a 
fall from a 40-foot tower.  He indicated that he believed 
that the veteran's present illness was directly related to 
the injury he suffered in 1958 when he fell from a tower 
while serving in the military.  An October 1998 letter from 
another private physician similarly supported the finding 
that the veteran's low back complaints were the result of an 
in-service fall from a tower.  

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for a low back disorder 
with degenerative joint disease of the left hip should be 
granted.  While service medical records are not available, 
the morning reports are consistent with his claim of a fall.  
Further, a service buddy indicated that he saw the veteran in 
what is described as traction during the relevant time frame.  

In addition, more recent private medical opinions establish a 
medical nexus between the veteran's claimed in-service fall 
and his current symptomatology.  As such, and giving the 
veteran the benefit of the doubt, the Board finds that the 
claim for service connection for a low back disorder with 
degenerative joint disease of the left hip should be granted. 

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), which 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Inasmuch as the Board is allowing the claim for service 
connection, a full grant of the benefit sought, the veteran 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the law 
have not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA.




ORDER

The claim of entitlement to service connection for a lower 
back disorder with degenerative joint disease of the left hip 
is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


